Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/2021 has been entered.

Response to Arguments
In view of applicant’s amendment dated 9/13/2021, the 35 USC 112(b) rejection is withdrawn.
Applicant’s arguments with respect to claim(s) 1-20 under 35 USC 102/103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: receiving unit.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite a “receiving unit.”  It is unclear and indefinite what structure is intended to represent this unit.  There are multiple potential apparatuses that may be the intended unit.  However, there is no defined structure that clearly defines the metes and bounds of the claimed receiving unit when considered in combination with the remaining limitations.  For purposes of examination, the Examiner considers any apparatus that receives a print job meets this limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8, 11-13, 15, 16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukano (US PgPub 20170318193) in view of Kumada et al., (US PgPub 20050141057).
Regarding claim 1: Tsukano discloses a system [Abstract] comprising: 
at least one processor; and a memory coupled to the at least one processor, the memory having instructions that, when executed by the processor [control unit 101 is a Central Processing Unit (CPU) and performs control of each of the abovementioned units and various arithmetic operations according to programs. The storage unit 102 is constituted of a read only memory (ROM) for storing various programs and various data pieces in advance, a random access memory (RAM) for temporarily storing a program and data as a work area, a hard disk for storing various programs and various data pieces, p0041], performs operations as: 
a receiving unit configured to receive a print job [the printer 200 receives a print job transmitted from the PC 100, p0120];
an acquisition unit configured to acquire setting information set for the print job received by the receiving unit, the setting information including information about at least a type of sheet to be used for printing and image processing to be executed on the print job [The job setting unit 111 sets print conditions of a color conversion profile, a color correction table, and the like ... the PC 100 sets a print condition of print data (step S101). More specifically, the PC 100 sets a print condition input by a user via a print setting screen (not illustrated). In this regard, the color conversion pattern which is the combination of the color conversion profile 400 and the color correction table 500 is set according to a type (page) of a sheet ... the printer 200 analyzes the print setting of the print job and extracts the color conversion pattern used in the print job, p0045, p0060, p0116-0117 & p0120]; 
a decision unit configured to decide, based on the acquired setting information set for the print job, a profile to be used in a color check process, wherein the profile has information about at least the type of the sheet and the image processing [the color conversion pattern is correlated with a particular profile and paper type as shown in at least Figure 8]; and 
an executing unit configured to print the chart data obtained by applying the image processing on a sheet of the type, execute the color check process using the decided profile by measuring colors of the printed chart data [the printer 200 executes the color conversion processing by sequentially applying the color conversion profile and the color correction table of one color conversion pattern used in the print job and prints a color chart. Further, the printer 200 performs colorimetry [i.e. measuring process] on the color chart and confirms whether a color difference between a colorimetry value and a target value falls within a standard, p0058-0061 & p0121], and print an image obtained by applying the image processing on the print job on the sheet of the type based on a result of executing the color check process.  
Tsukano appears to fail to explicitly disclose printing an image obtained by applying the image processing on the print job on the sheet of the type based on a result of executing the color check process.  
Kumada discloses in a well-known, related system from the same field of endeavor [Abstract] acquiring setting information set for the print job received by the receiving unit, the setting information including information about at least a type of sheet to be used for printing and image processing to be executed on the print job [job ticket data 501a includes layout information 601, which includes paper size setting information, paper type information and page orientation information. Color management information 602 includes RGB and CMYK source profile information, printer profile information and calibration setting information 603 for specifying data in the profile storage portion 16A ... paper is selected in the printer engine 2 with reference to and based on the "Info_media" information. In step S208, the patch data is printed on the selected paper, p0057, p0063 & p0067]; and print an image obtained by applying the image processing on the print job on the sheet of the type based on a result of executing the color check process [the printer engine 2 selects paper based on "Info_media" information ... the data is printed on the selected paper ... calibration data can be created, and the created data can be applied to selected job data, p0070-0071].  
It would have been obvious to persons of ordinary skill in the art to have utilized the print job directed calibration as taught by Tsukano to support the subsequent usage to the selected job data as taught by Kumada because it insures the desired quality of the rendered print job as expected by the user.

Regarding claim 2: Tsukano in view of Kumada discloses the system according to Claim 1, wherein the color check process is to check whether a color of the image printed by the printing-2-Amendment for Application No.: 16/704930Attorney Docket: 10189485US01 apparatus satisfies a preset criterion based on a color difference between a measured color value of the color of the image printed by the printing apparatus and a target color value [the printer 200 performs colorimetry on the color chart and confirms whether a color difference between a colorimetry value and a target value falls within a standard, p0121].  

Regarding claim 6: Tsukano in view of Kumada discloses the system according to Claim 1, wherein the decided setting information for each job is (1) a type of a sheet used in printing image data in an execution of each job or (2) a setting of image processing used in printing image data in an execution of each job [the printer 200 analyzes the print setting of the print job and extracts the color conversion pattern used in the print job, p0120-0121].  

Regarding claim 8: Tsukano in view of Kumada discloses the system according to Claim 1, wherein the profile is information (1) indicating a target used in executing the color check process, (2) on a type of a sheet on which a chart used in executing the color check process is printed, or (3) on an image processing setting used in printing a chart used in executing the color check process [color conversion profile storing unit 211 stores a plurality of color conversion profiles 400 (see FIG. 6A). The color conversion profile 400 includes a look-up table (hereinbelow, referred to as an “LUT”) for converting a color value (CMYK value) of print data into a color value specific to the printer 200 and is generated according to types of sheets and objects, p0050-0051 & p0116].  

Regarding claims 11, 12, 19 and 20: the apparatus, methods and program herein have been executed or performed by the system of claim 1 and are therefore likewise rejected.

Regarding claim 13: the methods herein has been executed or performed by the system of claim 2 and is therefore likewise rejected.

Regarding claim 15: the method herein has been executed or performed by the system of claim 6 and is therefore likewise rejected.
 
Regarding claim 16: the method herein has been executed or performed by the system of claim 8 and is therefore likewise rejected.

Claim(s) 3, 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukano (US PgPub 20170318193) in view of Kumada et al., (US PgPub 20050141057) and in further view of Applicant’s Admitted Prior Art (hence known as AAPA).
Regarding claim 3: Tsukano in view of Kumada discloses the system according to Claim 1.
Tsukano and Kumada appear to fail to explicitly disclose wherein in a case where it is confirmed, via the color check process executed in accordance with the instruction, that a color value of the image output by the printing apparatus satisfies a criterion, the target print job is executed by the printing unit in response to acquiring the check result.  
AAPA discloses wherein in a case where it is confirmed, via the color check process executed in accordance with the instruction, that a color value of the image output by the printing apparatus satisfies a criterion, the target print job is executed by the printing unit in response to acquiring the check result [Based on a comparison result, a judgment is made as to whether the measured color value of the image printed by the printing apparatus under the color management satisfies a predetermined color quality criterion (as to whether the difference between the measured color value and the target value is smaller than or equal to a threshold value). In a case where the predetermined color quality criterion is satisfied (the color difference is smaller than or equal to the threshold value), it is approved to perform a following printing step, p0003].
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in Tsukano in view of Kumada the support for checking whether a color value of the image output by the printing apparatus satisfies a criterion, the target print job is executed by the printing unit in response to acquiring the check result as disclosed by the AAPA because it would save time and computing resources by being able to promptly execute the rendering of the print job once the calibration accuracy had been verified or continue on to a calibration process should the accuracy be out of range thereby preventing unnecessary loss of consumables as suggested by AAPA in at least paragraphs 0003-0007.

Regarding claim 4: Tsukano in view of Kumada discloses the system according to Claim 1.
Tsukano nor Kumada appear to explicitly disclose wherein in a case where it is confirmed, via the color check process executed in accordance with the instruction, that a color value of the image output by the printing apparatus does not satisfy a criterion, the printing apparatus is instructed to perform an adjustment process.  
AAPA discloses wherein in a case where it is confirmed, via the color check process executed in accordance with the instruction, that a color value of the image output by the printing apparatus does not satisfy a criterion, the printing apparatus is instructed to perform an adjustment process [in a case where it is judged that the color of the image printed by the printing apparatus does not satisfy the predetermined color quality criterion (the color difference is greater than the threshold value), the color expert performs a color adjustment process on the printing apparatus, p0004].
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in Tsukano in view of Kumada the support for checking whether a color of an image printed by the printing apparatus satisfies a preset criterion based on a color difference between a measured color value of the color of the image printed by the printing apparatus and a target color value as disclosed by the AAPA because it would save time and computing resources by being able to promptly execute the rendering of the print job once the calibration accuracy had been verified or continue on to a calibration process should the accuracy be out of range thereby preventing unnecessary loss of consumables as suggested by AAPA in at least paragraphs 0003-0007.

Regarding claim 14: the methods herein has been executed or performed by the system of claim 3 and is therefore likewise rejected.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukano (US PgPub 20170318193) in view of Kumada et al., (US PgPub 20050141057) and in further view of Fujimoto et al. (US Patent 6243542).
Regarding claim 5: Tsukano in view of Kumada discloses the system according to Claim 1.
Tsukano nor Kumada appear to explicitly disclose wherein in a case where it is confirmed, via the color check process executed in accordance with the instruction, that a color value of the image output by the printing apparatus does not satisfy a criterion, a notification of the check result is issued.  
Fujimoto discloses in a related system from the same field of endeavor [Abstract] where it is well-known that during a calibration process that should the results not be attained, that the user is notified [It is checked in step S203 if the first calibration result is normally obtained or if the result is appropriate. In this case, various checking methods may be used. For example, it may be determined that a normal and appropriate result is obtained, unless the calibration terminates abnormally, or checking may be done after a test print process ... If an appropriate calibration result cannot be obtained, a message indicating this is displayed on a display of the console 29 in step S210, thus warning the user that it is impossible to execute the specific print mode ... Note that the message display may be implemented as a response to a print execution command from the host computer 24. In this case, the host computer 24 can display a corresponding message on its printer driver window or the like on the basis of a response sent back via the video controller 23, col. 12 lines 27-40].
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in Tsukano in view of Kumada to provide a notification to the user that a color value of the image output by the printing apparatus is not appropriate as disclosed by Fujimoto because it allows the user to decide further action regarding the calibration or job execution thereby potentially preventing a loss of time and/or resources.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukano (US PgPub 20170318193) in view of Kumada et al., (US PgPub 20050141057) and in further view of Fujimoto et al. (US Patent 6243542).
Regarding claim 7: Tsukano in view of Kumada discloses the system according to Claim 1.
	Tsukano discloses utilizing a spectral colorimeter to perform colorimetry [p0049].
	Kumada discloses utilizing a colorimeter to measure chromaticity [p0064 & p0074].
Neither Tsukano nor Kumada explicitly disclose where the colorimeter is positioned.
Tanaka discloses in a related system from the same field of endeavor [Abstract] wherein a measured color value of an image printed by the printing apparatus is measured using a sensor disposed between a fixing apparatus and a sheet discharge port in a sheet conveying path in the printing apparatus [in the discharge path 187, a colorimetric sensor 189 (detecting part) is provided. The colorimetric sensor 189 reads an image on the recording paper 32a or 32b and measures an amount of characteristic of the image. The amount of characteristic measured by the calorimetric sensor 189 is color data (density, saturation, hue, color distribution, etc. of the respective colors), for example as shown in Figure 1, col. 6 lines 12-23].
	It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in Tsukano in view of Kumada the placement of the measuring sensor to be disposed between a fixing apparatus and a sheet discharge port in a sheet conveying path in the printing apparatus as disclosed by Tanaka because it provides ease in acquiring the calibration measurements after the image has been fixed to the medium thereby improving the convenience of the color measurement for the user. 

Claim(s) 9, 10, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukano (US PgPub 20170318193) in view of Kumada et al., (US PgPub 20050141057) and in further view of Niles et al., (US PgPub 20120188596).
Regarding claim 9: Tsukano in view of Kumada discloses the system according to Claim 1, wherein the decision unit decides a profile corresponding to a job [p0120], and wherein the job is decided according to a specified condition among the plurality of jobs.  
	Neither Tsukano nor Kumada appear to disclose wherein the job is decided according to a specified condition among the plurality of jobs.  
	Niles discloses in a related system from the same field of endeavor [Abstract] wherein the decision unit decides a profile corresponding to a job, and wherein the job is decided according to a specified condition among the plurality of jobs [the forthcoming calibration process is further defined by the job properties of print job 108, such as type of halftone, type of paper, and so forth ... print server 154 maps the job ticket to a particular calibration or to a set of multiple calibrations ... some of the settings that affect this mapping are: (1) the media types specified to be used in the job, (2) whether the user has specified to use a single output profile or to use different output profiles for different media types in the job, (3) whether the user has turned off color processing, e.g. the "ColorWise Off" setting, (4) print server's 154 settings for associating calibration sets to output profiles, (5) whether the job uses paper catalog entries as media types, and if so, if any output profiles are specified for the paper catalog entries, and (6) on some systems, other job settings that affect calibration selection, such as halftone screen and glossy mode, p0037-0041].  
	It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in Tsukano in view of Kumada to support wherein the job is decided according to a specified condition among the plurality of jobs as disclosed by Niles because it would allow saving calibration time by running similar jobs with similar requirements as taught by Niles in at least paragraphs 0037-0041.

Regarding claim 10: Tsukano in view of Kumada discloses the system according to Claim 1.
Neither Tsukano nor Kumada appear to disclose wherein the profile decision by the decision unit, in a case where two or more print jobs in the plurality of print jobs are equal in terms of acquired setting information, the decision unit decides a profile that is shared among those two or more print jobs.  
Niles discloses wherein in the profile decision by the decision unit, in a case where two or more print jobs in the plurality of print jobs are equal in terms of acquired setting information, the decision unit decides a profile that is shared among those two or more print jobs [Print server 154 has stored thereon, in volatile or non-volatile memory, calibration data and output profiles ... the forthcoming calibration process is further defined by the job properties of print job 108, such as type of halftone, type of paper, and so forth. The client calibrator application 150 then sends print job 108, as well as the default measurement settings and any further calibration data defined by the job properties to the print queue ... client calibrator application 150 detects that a calibration has been performed that may apply to print job 108 or based on other information, client calibrator application 150 may cause a message box 110 to be displayed to the user, where message box 110 conveys that the forthcoming calibration process may be within limits of a previously performed calibration and that recalibration may not be necessary. For example, suppose there are five jobs in a print queue and all five print jobs use the same calibration. Suppose further that a calibration was performed for the first print job of the five print jobs. Then, it would not be necessary to perform any further calibrations for the remaining four print jobs, p0035 & p0038-0041].
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in Tsukano in view of Kumada to support in a case where two or more print jobs in the plurality of print jobs are equal in terms of acquired setting information, the decision unit decides a profile that is shared among those two or more print jobs as taught by Niles because it would allow saving calibration time utilizing the same profile by running similar jobs with similar requirements as taught by Niles in at least paragraphs 0037-0041.

Regarding claim 17: the method herein has been executed or performed by the system of claim 9 and is therefore likewise rejected.

Regarding claim 18: the method herein has been executed or performed by the system claim 10 respectively and is therefore likewise rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BARBARA D REINIER/Primary Examiner, Art Unit 2672